Citation Nr: 1709340	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  14-17 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for back condition, claimed as back pain.

2.  Entitlement to service connection for hemorrhagic gastritis.

3.  Entitlement to service connection for congestive heart failure.

4.  Entitlement to service connection for leukemia.

5.  Entitlement to service connection for an immune deficiency.

6.  Entitlement to service connection for tonsillitis.

7.  Entitlement to service connection for a condition claimed as Quinsy, tonsillar abscess.

8.  Entitlement to a total rating on the basis of individual unemployability due to service-connected disability (TDIU).

9.  Entitlement to a permanent and total disability rating for nonservice-connected pension purposes.


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to September 1956. 

This appeal to the Board of Veterans' Appeals (Board) is from an August 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Unfortunately, the Veteran died during the pendency of this appeal, and the appeal will be dismissed.


FINDING OF FACT

The Veteran died in October 2016 during the pendency of this appeal.


CONCLUSION OF LAW

Because of the Veteran's death, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016); but see 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. §§ 3.1010, 20.1302 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

According to data from the Social Security Administration, the Veteran died in October 2016, during the pendency of this appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal therefore has become moot by virtue of the Veteran's death and accordingly must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. §§ 3.1010(a), (b), 20.1302(a) (2016).  A request for substitution must be filed with the agency of original jurisdiction (AOJ) not later than one year after the date of the Veteran's death.  38 C.F.R. §§ 3.1010(b), 20.1302(a).  If the AOJ grants the request to substitute, the case will assume its original place on the Board's docket.  38 C.F.R. §§ 20.1302(a), 20.900(a)(2) (2016).


ORDER

The appeal is dismissed.




		
P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


